DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Ito et al. (US 2004/0263584 A1).
Regarding claim 1:
	Ito et al. disclose a bonding member comprising:
	a first member (nozzle plate 29); and
	a second member (cover plate 28) bonded to the first member with an adhesive (35) in a bonding direction (vertically in Fig. 7: paragraphs 71, 85 & Fig. 11),
	wherein the first member includes:

		a surface portion (one of the “step-like portion” and the conical portion 381c) lower than the bonding surface in the bonding direction (paragraph 86 & Fig. 11), and the surface portion of the first member is bonded to the second member with the adhesive in the bonding direction (Fig. 11), and
wherein the second member includes a through hole (opening 28a) opposed to the surface portion of the first member (Figs. 7, 11).
Regarding claim 2:
	Ito et al. disclose all the limitations of claim 1, and also that the surface portion includes:
	a first surface (see Drawing A below) lower than the bonding surface in the bonding direction (Fig. 11); and
	a second surface (see Drawing A) lower than the first surface in the bonding direction (Fig. 11),
	the first surface of the first member is bonded to the second member with the adhesive in the bonding direction (Fig. 11), and
	the second surface of the first member is not bonded to the second member with the adhesive (Fig. 11).

    PNG
    media_image1.png
    425
    627
    media_image1.png
    Greyscale

Drawing A: This drawing originates in Ito et al.’s Figure 11, but edited to clarify Examiner’s interpretation by showing the various surfaces of the claimed surface portion 
Regarding claim 3:
	Ito et al. disclose all the limitations of claim 2, and also that the first member (see Drawing A) includes a third surface (Fig. 11) lower than the first surface and higher than the second surface in the bonding direction (Fig. 11), and
	the third surface is bonded to the second member with the adhesive (Fig. 11).
Regarding claim 4:
	Ito et al. disclose all the limitations of claim 3, and also that the first member includes a fourth surface (e.g. a corresponding surface on the opposite side of the nozzle: Fig. 7) having a same height as the bonding surface of the first member in the bonding direction (Figs. 7, 11).
Regarding claim 5:
	Ito et al. disclose all the limitations of claim 2, and also that the first surface and the second surface are arrayed in one line (Fig. 11).
Regarding claim 6:
	Ito et al. disclose all the limitations of claim 2, and also that the first member includes a bridge portion (a cylindrical surface portion 38g) between the first surface and the second surface to connect the first surface and the second surface (paragraph 86 & Fig. 11).
Regarding claim 7:
	Ito et al. disclose all the limitations of claim 2, and also that the second member includes an opposing surface portion (the lower surface portion of cover plate 28: Fig. 11) applied with the adhesive (Fig. 11),
	the opposing surface is opposed to the surface portion of the first member (Fig. 11).
Regarding claim 15:
	Ito et al. disclose all the limitations of claim 1, and also that the surface portion of the first member is made of a same material as another component of the first member (e.g. cylindrical surface portion 38b is also made of the same material: paragraph 66).
Regarding claim 16:
	Ito et al. disclose all the limitations of claim 1, and also that the bonding member is comprised in a liquid discharge head (head unit 70: Fig. 4).
Regarding claim 17:
	Ito et al. disclose all the limitations of claim 16, and also that the liquid discharge head is comprised in a liquid discharge device (head 1: Fig. 1).
Regarding claim 18:
	Ito et al. disclose all the limitations of claim 17, and also that the liquid discharge device is comprised in a liquid discharge apparatus (“inkjet printer”: paragraph 45).

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a bonding member comprising an opposing surface portion of the second member that “has a same height as the bonding surface of the first member.”  It is this 
Claims 9-14 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a bonding member comprising an opposing surface portion of the second member that includes “a first wide portion opposed to the first surface of the first member; a second wide portion opposed to the second surface of the first member; and a bridge portion between the first wide portion and the second wide portion.”  It is this limitation, in combination with other features and limitations of claim 9, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito (US 2005/0040581 A1) discloses a first member (118) and a second member (117) bonded to the first member with adhesive (Fig. 16B), the first member including a bonding surface and a surface portion, the second member including a through hole (151) opposed to the surface portion of the first member (Fig. 16B).
Ito et al. (US 6729717 B2) disclose a first member (head unit 6) and a second member (frame 1), wherein the first member includes a bonding surface and a surface portion lower than the bonding surface (Fig. 9), the second member including a through hole (recess 9b) opposed to the surface portion of the first member (Fig. 9).
Kanda et al. (US 6361155 B1) disclose a first member (23a) and a second member (15a) bonded to the first member with adhesive, wherein air released from curing the adhesive is trapped in grooves between the first and second members.
US 10744768 B2 discloses a commonly-owned, related invention.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853